Exhibit 10.2

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Amendment”), dated as of
March 30, 2009, is made and entered into by and among NORTHWEST AIRLINES, INC.,
a corporation organized under the laws of the State of Minnesota (the
“Borrower”), NORTHWEST AIRLINES CORPORATION, a corporation organized under the
laws of the State of Delaware (“Holdings”), COMPASS AIRLINES, INC., a
corporation organized under the laws of the State of Delaware (“Compass”),
MESABA AVIATION, INC., a corporation organized under the laws of the State of
Minnesota (“Mesaba”), NWA FUEL SERVICES CORPORATION, a corporation organized
under the laws of the State of New York (“NWA Fuel”), NORTHWEST AEROSPACE
TRAINING CORPORATION, a corporation organized under the laws of the State of
Delaware (“Northwest Aerospace”), NWA RETAIL SALES INC., a corporation organized
under the laws of the State of Minnesota (“NWA Retail”), MLT INC., a corporation
organized under the laws of the State of Minnesota (“MLT”), and each other
subsidiary of the Borrower or Holdings that becomes a party to the Credit
Agreement referenced below (together with Holdings, Compass, Mesaba, NWA Fuel,
Northwest Aerospace, NWA Retail and MLT, each individually a “Guarantor”, and,
collectively, the “Guarantors”), each entity that is a party to such Credit
Agreement from time to time as a lender (each individually a “Lender” and,
collectively, the “Lenders”), U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as a Lender and Letter of Credit Issuer and as administrative agent
for the Secured Creditors, as defined in the Credit Agreement (in such capacity,
the “Agent”), CITIBANK, N.A., a national banking association, as a Lender, and
MORGAN STANLEY BANK, N.A., a national banking association, as a Lender.

 

On October 29, 2008, the parties hereto entered into a Credit Agreement, dated
as of such date (as amended by a First Amendment to Credit Agreement dated as of
December 9, 2008, and as may be further amended, restated, modified,
supplemented or amended and restated from time to time, the “Credit Agreement”).

 

The Borrower has advised the Lenders that it intends to cause the Class D
Certificates (together with all other outstanding certificates issued by the
2003-1 Pass Through Trust referenced in the Security Agreement (the “2003-1 Pass
Through Trust”)) to be paid in full on or about March 31, 2009 (such payment in
full, the “Class D Certificate Redemption”), and, immediately upon the
cancellation of the D-2 Secured Notes (as defined in the Security Agreement) in
connection with the Class D Certificate Redemption, to cause all outstanding
certificates representing the D-2 Beneficial Interests (as defined in the
Security Agreement) to be immediately delivered to the Agent. Accordingly, the
Borrower and the Guarantors have requested that the Lenders agree to amend
certain provisions of the Credit Agreement, and the Lenders are willing to do
so, in each case subject to the terms and conditions of this Amendment.

 

ACCORDINGLY, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.  Definitions.  All terms defined in the Credit Agreement that are not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.


 

--------------------------------------------------------------------------------


 

Section 2.  Amendments.  The Credit Agreement is hereby amended as follows:


 

(a)                                  Section 1.1 of the Credit Agreement is
amended by adding the following definitions thereto:


 


“D-2 BENEFICIAL INTERESTS” HAS THE MEANING GIVEN IN THE SECURITY AGREEMENT.


 


“D-2 SECURED NOTES” HAS THE MEANING GIVEN IN THE SECURITY AGREEMENT.


 

(b)                                 Section 1.1 of the Credit Agreement is
amended by amending and restating in its entirety clause (e) of the definition
therein of “Current Appraised Value” to read as follows:


 

(e)           in the case of the Class D Certificates prior to the redemption
thereof, and after (x) the redemption thereof, (y) the cancellation of the D-2
Secured Notes, and (z) the delivery of all outstanding certificates representing
the D-2 Beneficial Interests to the Agent, the D-2 Beneficial Interests, the
lesser of (i) $38,000,000 and (ii) an amount otherwise determined in accordance
herewith; and

 

(c)                                  Section 1.1 of the Credit Agreement is
further amended by substituting for the words “the Class D Certificates” where
they appear in clause (a) of the definition therein of “Eligible Collateral” the
following:


 

at all times prior to the redemption of the Class D Certificates, the Class D
Certificates, and after (i) the redemption thereof, (ii) the cancellation of the
D-2 Secured Notes and (iii) the delivery of all outstanding certificates
representing the D-2 Beneficial Interests to the Agent, the D-2 Beneficial
Interests,

 

Section 3.  Conditions Precedent to Effectiveness.  This Amendment shall become
effective when the Agent has received, in form and substance reasonably
acceptable to the Agent and each of the Lenders, this Amendment, duly executed
by a duly authorized officer (or officers) of the Borrower, each of the
Guarantors, the Agent and the Lenders.

 

Section 4.  Representations and Warranties.  The Borrower and each of the
Guarantors hereby represent and warrant as follows:


 

(a)                                  The Borrower and each of the Guarantors
have the corporate power and authority, and the legal right, to make, deliver
and perform this Amendment and the Credit Agreement as amended hereby.  The
Borrower and each of the Guarantors have taken all necessary corporate action to
authorize the execution, delivery and performance of this Amendment and the
Credit Agreement as amended hereby.  No material consent or authorization of,
filing with, notice to, or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with any extensions of
credit under the Credit Agreement as amended hereby or with the execution,
delivery, performance, validity or enforceability of this Amendment or the
Credit Agreement as amended hereby, except any such consent, authorization,
filing,

 

2

--------------------------------------------------------------------------------


 


NOTICE OR OTHER ACT REQUIRED TO BE MADE OR OBTAINED AFTER THE DATE HEREOF IN THE
ORDINARY COURSE OF BUSINESS. THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED
ON BEHALF OF THE BORROWER AND EACH GUARANTOR. THIS AMENDMENT AND THE CREDIT
AGREEMENT AS AMENDED HEREBY EACH CONSTITUTE A LEGAL, VALID AND BINDING
OBLIGATION OF EACH OF THE BORROWER AND EACH GUARANTOR, ENFORCEABLE AGAINST EACH
SUCH PERSON IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY
GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN
EQUITY OR AT LAW).


 

(b)                                 The execution and delivery of this Amendment
and the performance of this Amendment and the Credit Agreement as amended
hereby, and the other Loan Documents, any borrowings and other extensions of
credit under the Credit Agreement as amended hereby and the use of the proceeds
thereof will not violate in any material respect any material Requirement of Law
or any material Contractual Obligation of Holdings or any of its Subsidiaries
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any such Requirement
of Law or Contractual Obligation.


 

(c)                                  Each of the representations and warranties
set forth in the Credit Agreement as amended hereby and the other Loan Documents
is true and correct in all material respects as of the date hereof, except to
the extent that such representation and warranty relates to a specified date, in
which case such representation or warranty was true and correct in all material
respects as of such date.


 

(d)                                 No event has occurred and is continuing that
constitutes a Default or an Event of Default. Without limiting the foregoing,
each of the Collateralization Requirements is satisfied, and the Current
Appraised Value of the Eligible Collateral is not less than the Collateral
Coverage Threshold, in each case as of the date hereof.

 

Section 5.  Release.  The Borrower and each Guarantor hereby absolutely and
unconditionally release and forever discharge the Agent and each of the Lenders,
and any and all affiliates, insurers, successors and assigns thereof, together
with all of the present and former directors, officers, agents, employees and
attorneys-in-fact of any of the foregoing, from any and all claims, demands or
causes of action of any kind, nature or description that the Borrower or any
Guarantor has had, now has or has made claim to have against any such Person for
or by reason of any act, omission, matter, cause or thing whatsoever arising on
or before the date of this Amendment in any way relating to or arising out of,
the Loan Documents or any action taken or omitted under the Loan Documents,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.


 

Section 6.  Costs and Expenses.  Without limiting the generality of Section 10.2
of the Credit Agreement, the Borrower shall pay or reimburse the Agent and each
Lender upon demand for all reasonable out-of-pocket expenses paid or incurred by
the Agent or such Lender in connection with this Amendment.


 

Section 7.  Class D Certificates; Certificates Representing D-2 Beneficial
Interests.  Each of the Lenders acknowledges the Borrower’s stated intention to
effect the

 

3

--------------------------------------------------------------------------------


 

Class D Certificate Redemption and hereby consents to the delivery by the Agent
to the trustee for the 2003-1 Pass Through Trust of the Class D Certificates in
connection therewith. Upon such delivery of the Class D Certificates, Borrower
shall cause all outstanding certificates representing the D-2 Beneficial
Interests to be immediately delivered to the Agent, duly endorsed in accordance
with the Security Agreement. At the request of the Agent, the Borrower shall
promptly cause the registration of any and all such certificates in the name of
the Borrower; provided, however, that the Borrower’s right, title and interest
in and to the D-2 Beneficial Interests in all events shall continue to be
subject to the security interest granted to the Agent under the Security
Agreement.  Notwithstanding anything to the contrary in the Credit Agreement,
the Borrower’s failure to comply with this Section 7 shall be deemed a
“Collateral Event” as that term is defined in, and for all purposes under, the
Credit Agreement with respect to the Class D Certificates and the D-2 Beneficial
Interests.

 

Section 8.  Miscellaneous.  Except as amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect.  All references in the Credit Agreement to “this Agreement” shall be
deemed to refer to the Credit Agreement as amended hereby. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Amendment by signing any such counterpart.  The validity,
construction and enforceability of this Amendment shall be governed by the
internal laws of the State of Minnesota, without giving effect to conflict of
laws principles thereof, but giving effect to federal laws of the United States
applicable to national banks.

 

(Signature pages follow)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

 

NORTHWEST AIRLINES, INC.

 

NORTHWEST AIRLINES CORPORATION

 

 

 

By:

/s/ Anna M. Schaefer

 

By:

/s/ Mona Warwar

 

Name: Anna M. Schaefer

 

 

Name: Mona Warwar

 

Title: Vice President – Finance & Chief Accounting Officer

 

 

Title: Vice President - Corporate Tax

 

 

 

COMPASS AIRLINES, INC.

 

MESABA AVIATION, INC.

 

 

 

By:

/s/ Mona Warwar

 

By:

/s/ Mona Warwar

 

Name: Mona Warwar

 

 

Name: Mona Warwar

 

Title: Vice President - Corporate Tax

 

 

Title: Vice President - Corporate Tax

 

 

 

NWA FUEL SERVICES CORPORATION

 

NORTHWEST AEROSPACE TRAINING CORPORATION

 

 

 

By:

/s/ Mona Warwar

 

By:

/s/ Mona Warwar

 

Name: Mona Warwar

 

 

Name: Mona Warwar

 

Title: Vice President - Corporate Tax

 

 

Title: Vice President - Corporate Tax

 

 

 

NWA RETAIL SALES INC.

 

MLT INC.

 

 

 

By:

/s/ Mona Warwar

 

By:

/s/ Mona Warwar

 

Name: Mona Warwar

 

 

Name: Mona Warwar

 

Title: Vice President - Corporate Tax

 

 

Title: Vice President - Corporate Tax

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, in its individual corporate capacity and as
Agent

 

 

 

By:

/s/ Mark R. Olmon

 

Name: Mark R. Olmon

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.  

 

 

 

By:

/s/ James J. McCarthy

 

Name: James J. McCarthy

 

Title: Managing Director & Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

By:

/s/ Melissa James

 

Name: Melissa James

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------